El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Ante la Corte de Distrito de Ponce Ramón Torres Ortiz, *928casado con Adelfa Verdesía, promovió expediente para jus-tificar el dominio de una finca con cabida de 201 cuerdas ra-dicada en el barrio de Cacaos, término municipal de Barros. La expresada corte declaró justificado el dominio de la finca a favor de Ramón Torres Ortiz por resolución de 28 de marzo de 1919, ordenando su inscripción en el registro de la propie-dad del partido; y el Registrador de Oaguas denegó la ins-cripción en 11 de abril siguiente por el fundamento de que la finca fue adquirida por Ramón Torres Ortiz, parte por título de compra durante su matrimonio con Adelfa Verde-sía y parte por herencia de sus padres Máximo Torres y Soledad Ortiz, habiéndose agrupado bienes de distinta na-turaleza jurídica, a saber gananciales pertenecientes a la-sociedad ' conyugal, y privativos de la exclusiva propiedad de uno de los cónyuges.
La anterior calificación ha sido recurrida para ante esta Corte Suprema.
La resolución de la Corte de Distrito de Ponce muestra que de las 201 cuerdas que forman la finca de que se trata, 35 fueron heredadas por Ramón Torres Ortiz de sus padres Máximo Torres y Soledad Ortiz y adquiridas las res-tantes por título de compraventa durante la sociedad de ga-nanciales de los esposos Ramón Torres Ortiz y Adelfa Ver-desía.
Siendo ello así es de aplicación al caso el artículo 61 del Reglamento para la ejecución de la Ley Hipotecaria, según el cual para que puedan inscribirse en el registro bajo un sólo número y como una sola varias fincas, es requisito ne-cesario que éstas pertenezcan a un mismo dueño o a varios proindiviso, o lo que es lo mismo que cada una de las dis-tintas personas que tratan de agrupar los inmuebles ha de tener condominio en cada una de las fincas que deban reu-nirse. Durán et al. v. El Registrador, 20 D. P. R. 148.
Alega el abogado de la parte recurrente que no se trata de agrupar si no de inscribir una finca. Pero semejante ra-zón es inadmisible en un caso como el presente en que eier-*929tamente se trata de inscribir nna finca pero nna finca en la que se agrupan varias que tienen distinta naturaleza jurí-dica.
Si se verificara la inscripción denegada no llenaría los fines que la ley persigue en beneficio de tercero, pues aun-que en ella se expresara la procedencia de las distintas cuer-das de terreno que integran la finca no sería posible conocer y precisar cuáles de ellas pertenecen a la sociedad conyugal y cuáles al marido. Además de nuestra decisión supra véanse las posteriores de P. R. Leaf Tobacco Co. v. El Registrador, 20 D. P. R. 398 y Muñoz v. El Registrador de Caguas, 25 D. P. R. 842.
Es de confirmarse la nota recurrida.

Confirmada la nota recurrida..

Jueces concurrentes: Asociados Sres. Wolf, del Toro y Aldrey.
El Juez Asociado Sr. Hutchison disintió.